United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1008
                                 ___________

Eugene Butler,                            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Eastern District of Arkansas.
Jefferson County Sheriff's Department; *
Edward Fontaine, Sheriff, in his official * [UNPUBLISHED]
capacity as Sheriff of Jefferson County, *
Arkansas and individual capacity, also *
known as Boe Fontaine; Loyd               *
Harrison, Chief Deputy, in his official *
capacity as Chief Deputy Sheriff of       *
Jefferson County, Arkansas, and his       *
individual capacity, also known as Pete *
Harrison; Noel Foster, Operations         *
Commander, Major, in his official         *
capacity and his individual capacity;     *
Kennon Slocum, Captain of Criminal *
Investigation Division, in his official   *
capacity and individual capacity,         *
                                          *
             Appellees.                   *
                                    ___________

                        Submitted: July 17, 2003
                            Filed: July 23, 2003
                                 ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________
PER CURIAM.

       Eugene Butler appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action. Butler’s general challenge to the entry of
summary judgment fails, as the record supports the district court’s determination. See
Forrest v. Kraft Foods, Inc., 285 F.3d 688, 691-92 (8th Cir. 2002); Habib v.
NationsBank, 279 F.3d 563, 566-67 (8th Cir. 2001); Hanenburg v. Principal Mut. Life
Ins. Co., 118 F.3d 570, 573 (8th Cir. 1997). Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
                                         -2-